      Case 5:17-cv-04002-SAC-JPO Document 121 Filed 08/25/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


CATHERINE A. JORITZ,

                        Plaintiff,

vs.                                          Case No. 17-4002-SAC-JPO

UNIVERSITY OF KANSAS, et al.,

                        Defendants.


                                 O R D E R

       This is an employment discrimination, retaliation and

breach of contract action against the University of Kansas and

four individual defendants.       In accordance with the order and

mandate filed by the Tenth Circuit Court of Appeals (Doc. No.

117), the court orders that plaintiff’s claims against

defendants Bernadette Gray-Little, Carl Lejuez, Stuart J.

Macdonald and Michael Baskett be dismissed.

       IT IS SO ORDERED.

       Dated this 25th day of August 2020, at Topeka, Kansas.

                           s/Sam A. Crow__________________________
                           U.S. District Senior Judge
